DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoerwick et al. (DE 10 2010021591 A).
Regarding claims 1, 10, Hoerwick et al. disclose an automatic driving system (paragraph 1) comprising a primary monitoring device (paragraph 51), an auxiliary monitoring device (paragraph 52), at least one device to be detected (paragraph 52) and a fault alarm device (paragraph 15, 80); wherein 
the primary monitoring device and the auxiliary monitoring device are respectively connected to each device to be detected (See Fig.1; paragraph 50), connection via CAN-Bus, the primary monitoring device and the auxiliary monitoring device are respectively connected to the fault alarm device (See paragraph 79, 80, 84); the primary monitoring device and the auxiliary monitoring device are connected (Fig. 1, paragraph 50,84,connection via CAN-Bus); the primary monitoring device and the auxiliary monitoring 
Regarding claim 2, Hoerwick et al. disclose monitoring sensing devices (paragraph 52) and driving assistance functions (paragraph 51).
Regarding claim 5, Hoerwick et al. disclose the vehicle control device comprises at least one of a brake device, a steering device, an engine and a gearbox (See paragraph 0064, 0074).
Regarding claims 7-9, Hoerwick et al. disclose wherein the fault alarm device comprises at least one of an in-vehicle alarm device and an out-vehicle alarm device; wherein the in-vehicle alarm device comprises at least one of an in-vehicle voice alarm device, a display alarm prompt device and an AR alarm prompt device; and wherein the out-vehicle alarm device comprises at least one of an alarm indicator light and an out-vehicle voice alarm device (See paragraph 0080, 0082).

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yau et al. (U.S. Pub No.20150049189).
	Regarding claim 15, Yau et al. disclose a monitoring device, (0012, 0024) comprising:  20a memory, a processor, and a computer program stored on the memory and operable on the processor (0039), wherein the processor, when running the computer program, is configured to: determine a detection result of first devices to be detected; and if the detection result indicates that the first device to be detected is abnormal, send an 25alarm instruction to a fault alarm device, so that the fault alarm device performs an alarm operation according to the alarm instruction(0026, 0047).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoerwick et al. (DE 10 2010021591).
	Regarding claims 3-4, Hoerwick et al. disclose the mentioned sensing devices but do not explicitly disclose the claimed sensing devices. However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of with different types of sensors (See paragraph 52) for better detection. 

  Claims 6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geely (CN 108 427 402 A).
Regarding claim 6, 11-14, Geely discloses a remote control device, wherein the remote control device is respectively connected to the primary monitoring device, the auxiliary monitoring device and the fault alarm device; the primary monitoring device and the auxiliary monitoring device send the alarm instruction to the fault alarm device through the remote control device accordingly (See Geely abstract; as sending a fault alarm/ abnormality through a remote control device is known). Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the remote device of Geely by connecting it to different auxiliary devices and fault alarm to better monitoring the abnormality of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661